UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6167



DARRYL W. LANE,

                                              Plaintiff - Appellant,

          versus


NORA HUNT; VICKIE    HARDIE;   GARY   DENOBREGA;
SHARON CARTHEN,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-ct-00770-BO)


Submitted: May 16, 2006                            Decided: May 23, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl W. Lane, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Darryl W. Lane appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2) (2000).   We have reviewed the record and find that

this appeal is frivolous.     Accordingly, we dismiss the appeal on

the reasoning of the district court.    See Lane v. Hunt, No. 5:05-

ct-00770-BO (E.D.N.C. Jan. 12, 2006).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                                - 2 -